Citation Nr: 1807530	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for testicular cancer, to include as the result of exposure to Agent Orange.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971, to include service in Vietnam as the commander of a combat engineer unit.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in April 2017.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that is related to service.

2.  Testicular cancer is related to service.

3.  Service connection for bilateral hearing loss disability and tinnitus was denied in an October 2013 rating decision; the Veteran did not appeal.

4.  The evidence received since the October 2013 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, and raises a reasonable possibility of so substantiating the claims.

5.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

6.  Tinnitus was not manifest in service or within one year of separation, and is unrelated to service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Testicular cancer was incurred in service.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. § 3.303 (2017).

3.  The October 2013 rating decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017). 

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran's DD-214 shows that he had service in the Republic of Vietnam and that he was the commander of a combat engineering unit.  38 U.S.C. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994) (noting that section 1154(b) "evinces a strong intent to provide generously for the service-connected disabilities of combat veterans by liberalizing the methods of proof allowed"); Wade v. West, 11 Vet. App. 302, 304-05 (1998) (discussing Collette and subsequent decisions of this Court interpreting section 1154(b) as reducing the evidentiary burden only as to the question of in-service incurrence).  In other words, under section 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease, but application of that section does not alter the fundamental requirements of a current disability or a nexus to service.

In consideration of the combat provisions of 38 U.S.C. § 1154, and in light of the Veteran's presence in Vietnam and service as a combat engineer, the Board finds that combat service may be conceded.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b). 

	
      PTSD

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

Upon review of the record, the Board finds that service connection for PTSD is warranted.  As noted, the Veteran's participation in combat has been conceded.  Thus, as the stressors claimed by the Veteran are consistent with the circumstances and conditions of service, his lay testimony alone establishes the occurrence of his stressor and the resolution of this appeal turns on whether there is a diagnosis of PTSD.  In this regard, a July 2016 clinical progress note from the Veteran's private physician discusses his psychiatric history, notes his Vietnam service, and indicates a diagnosis of PTSD.  

In reaching this conclusion, the Board acknowledges that a VA examiner in September 2016 determined that the Veteran did not have a diagnosis of PTSD; however, he did not provide an adequate explanation as to why the criteria for the diagnosis were not met.  

In consideration of the foregoing, the Board finds that the evidence is in equipoise, and that service connection for PTSD is warranted.  38 U.S.C. § 5107(b). 

	Testicular Cancer

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam. 

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Notably, testicular cancer is not listed at 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Having reviewed the record with respect to this claim, the Board has determined that service connection for testicular cancer is warranted on a direct basis.  In this regard, the Veteran's private urologist stated in December 2012 that exposure to Agent Orange may have been a contributing factor to the Veteran's testicular cancer.  Moreover, this physician elaborated in October 2014 that it was as likely as not that the Veteran's testicular cancer was due to herbicide exposure.  Notably, there is no medical evidence or opinion that counters this physician's conclusion. Accordingly, having resolved doubt in favor of the Veteran, service connection for testicular cancer is granted on a direct basis.

New and Material Evidence

As an initial matter, the Board notes that the Veteran's petition to reopen was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  The notice that accompanies the FDC form informs a Veteran what evidence is required to substantiate petitions to reopen previously denied claims and claims for service connection, a Veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for bilateral hearing loss disability and tinnitus was denied in an October 2013 rating decision.  The Agency of Original Jurisdiction (AOJ) determined that there was no evidence of acoustic trauma in service and no evidence of a link between the claimed hearing loss and tinnitus and service.  Since the October 2013 rating decision, the Veteran has testified with respect to the conditions he experienced during service, to include exposure to noise from  heavy equipment and combat while in Vietnam.  Presuming the credibility of the Veteran's report acoustic trauma in service solely for the purpose of determining whether the claims should be reopened, the Board finds that the Veteran's testimony cures a defect that was previously identified by the AOJ, and that the claim may be reopened.

Turning to the merits of the claims, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Service treatment records reflect that on ROTC examination in February 1967, the following puretone thresholds were elicited on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
10
5
10
10

The Veteran denied ear trouble and hearing loss.  He was deemed to be qualified for advanced ROTC.

On appointment examination in February 1969, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not tested
15
LEFT
15
15
10
Not tested
15

The Veteran denied hearing loss and ear trouble.  The examiner deemed the Veteran to be qualified for entrance onto active duty.

Audiometric testing in August 1969 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

The Veteran was deemed to be qualified for active duty.  

On examination at separation in April 1971, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
Not tested
10
LEFT
10
10
5
Not tested
5

At that time, the Veteran denied running ears, ear trouble, and hearing loss.  He was deemed to be qualified for separation.  

On Reserves retention examination in June 1975, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
Not tested
25
LEFT
5
5
5
Not tested
10

At that time, the Veteran denied ear trouble and hearing loss.  He was deemed qualified for retention.

On VA examination in June 2013, the Veteran complained of difficulty hearing and understanding others in conversation.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
55
50
LEFT
20
20
35
40
30

Speech recognition scores were 80 percent for the right ear and 94 percent for the left.  The examiner concluded that hearing loss was not at least as likely as not caused by or a result of an event during service.  He reasoned that examinations in February 1967 and April 1971 indicated normal hearing bilaterally with no change in hearing indicated in either ear comparing the two hearing tests.  With respect to tinnitus, the Veteran reported that he had been aware of tinnitus for five years.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure.  He reasoned that the Veteran entered and separated from the Army with normal hearing and no evidence of ear pathology from acoustic trauma.  

The Veteran underwent testing by a private audiologist in June 2016.  At that time, he reported changes in hearing acuity.  He also reported onset of tinnitus five to ten years previously.  Sensorineural hearing loss was diagnosed.  

During his April 2017 hearing, the Veteran testified that he served as a combat engineer.  He indicated that he was exposed to noise from loud machinery, and that he did not wear hearing protection.  He indicated that following service, he was an operations consultant in the health care field, which was primarily office work.  He stated that he became aware of tinnitus five or six years previously.    

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In this regard, the first post-service evidence showing complaints regarding hearing loss and tinnitus dates to a private record dated in June 2016.  Thus, service connection is not warranted on a presumptive basis.  

Moreover, while the evidence reveals that the Veteran has current hearing loss disability and tinnitus, the most competent and probative evidence of record does not etiologically link these disabilities to service or any incident therein.  Rather, the June 2013 VA examiner opined that neither bilateral hearing loss nor tinnitus were related to service.  He concluded that, based on normal hearing sensitivity on service entrance and separation, it was less likely than not that hearing loss was related to or caused by military noise exposure.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not state, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the entire record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability and tinnitus, because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss and tinnitus are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability and tinnitus, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 

















                                                                    CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for testicular cancer is granted.

The claim of entitlement to service connection for bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

The claim of entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL S. LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


